Exhibit 10.1

 

AMENDMENT NO. 1 TO

EMPLOYMENT AGREEMENT

 

This Amendment No. 1, dated as of April 14, 2003, is made to the Employment
Agreement (the “Agreement”), dated as of March 26, 2001, effective May 15, 2001,
by and between GREATER BAY BANCORP (the “Company”), a California corporation,
and BYRON SCORDELIS (“Executive”).

 

RECITALS:

 

WHEREAS, the Company entered into the Agreement for the purpose of engaging the
services of the Executive as Senior Executive Vice President and Chief Operating
Officer by reason of his experience, training and ability in the commercial
banking industry;

 

WHEREAS, the Company and the Executive desire to amend the Agreement on the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
terms and conditions contained in this Amendment No. 1, the Company and the
Executive agree as follows:

 

1.    Section 2 of the Agreement is hereby amended to read in its entirety as
follows:

 

2.    Term of Employment.    The Company hereby employs Executive, and Executive
hereby accepts employment with the Company, for the period commencing on May 15,
2001 (the “Effective Date”) and ending on January 15, 2004, upon the terms and
conditions herein set forth. If the Executive is appointed Chief Executive
Officer during the term of this Agreement, this Agreement will be renegotiated
at the time of such appointment. If the Company decides not to appoint the
Executive as Chief Executive Officer, the Company shall give the Executive
notice of such decision within 30 days of that decision, but, in any event, not
later than December 15, 2003.

 

2.    The first sentence of Section 16(d) of the Agreement is hereby amended to
read in its entirety as follows:

 

In the event of termination by the Company pursuant to Section 16(b), the
Executive shall be entitled to receive severance pay equal to 24 months’ base
salary, at the Executive’s rate of salary immediately preceding the date of
termination, plus the average of the annual and/or incentive bonuses paid to the
Executive over the three years immediately preceding such termination, payable
in a lump sum.



--------------------------------------------------------------------------------

3.    Section 16(e) of the Agreement is hereby amended to read in its entirety,
as follows:

 

(e)    Severance Pay – Change in Control.    In the event of a “change in
control” as defined herein and within a period of two years following
consummation of such a change in control (i) the Executive’s employment is
terminated; or (ii) any adverse change occurs in the nature and scope of the
Executive’s position, responsibilities, duties, salary, benefits or location of
employment; or (iii) any event occurs which reasonably constitutes a demotion,
significant diminution or constructive termination (by resignation or otherwise)
of the Executive’s employment, the Executive shall be entitled to receive
severance pay in addition to any bonus or incentive compensation payments due
the Executive. Any such severance pay due the Executive shall be in an amount
equal to 2.99 times the Executive’s average annual compensation for the five (5)
years immediately preceding the change in control. Executive’s average annual
compensation shall be determined by the sum of the annual compensation paid by
the Company to the Executive which was includable in the Executive’s gross
income for federal income tax purposes for each of the five (5) tax years ending
immediately prior to the change in control divided by five (5). If the Executive
was employed by the Company for fewer than five years immediately preceding the
change in control, the Executive’s average annual compensation shall be
determined by the sum of such annual compensation paid to the Executive by the
Company for the years less than such five year period that the Executive was
employed by the Company preceding the change in control, divided by the
aggregate number of such years less than the five year period.

 

In addition to the change in control severance payment rights of the Executive
described above and notwithstanding any other provisions of this Agreement, the
Executive shall be entitled to receive the severance payments specified in this
Section 16(e) in the event that the Executive voluntarily terminates his
employment with the Company or its successor effective on a date within the 30
day period immediately after the expiration of the sixth month following a
change in control. The Executive shall deliver written notice to the Company of
his intention to terminate employment specifying the effective date within such
30 day period described above, which notice must be received by the Company not
less than 20 days prior to the expiration of the sixth month following such a
change in control.

 

If all or any portion of the amounts payable to the Executive under this
Agreement, either alone or together with other payments which the Executive has
the right to receive from the Company, constitute “excess parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), that are subject to the excise tax imposed by Section 4999
of the Code (or similar tax and/or assessment), the Company (and its successor)
shall increase the amounts payable under this Agreement to the extent necessary

 

 

2



--------------------------------------------------------------------------------

to afford the Executive substantially the same economic benefit under this
Agreement as the Executive would have received had no such excise tax been
imposed on the payments due the Executive under this Agreement. The
determination of the amount of any such excise taxes shall be made initially by
the independent accounting firm employed by the Company immediately prior to the
occurrence of the event constituting a change in control.

 

If, at a later date, it is determined (pursuant to final regulations or
published rulings of the Internal Revenue Service, final judgment of a court of
competent jurisdiction, or otherwise) that the amount of excise taxes payable to
the Executive is greater than the amount initially so determined, then the
Company (or its successor) shall pay to the Executive an amount equal to the sum
of such additional excise taxes and any interest, fines and penalties resulting
from such underpayment, plus an amount necessary to reimburse the Executive
substantially for any income, excise or other taxes payable by the Executive
with respect to such amounts.

 

Any such severance shall be payable, at the Executive’s election, in a lump sum
or in substantially equal bi-weekly installments for a period of 12 months. Such
severance payments, if any, shall be in lieu of all damages, payments and
liabilities on account of the events described above for which such severance
payments, if any, may be due the Executive and any severance payment rights of
Executive under Section 16(d) of this Agreement. This subsection (e) shall be
binding upon and inure to the benefit of the parties and any successors or
assigns of the Company or any “person” as defined herein.

 

Notwithstanding the foregoing, the Executive shall not be entitled to receive
nor shall the Company, its successors, assigns or any “person” as defined herein
be obligated to pay severance payments pursuant to this subsection (e) in the
event of an occurrence described in section 16(a), or in the event the Executive
terminates employment in accordance with Section 16(c) and the termination is
not a result of or based upon the occurrence of any event described in Section
16(e)(ii) or (iii) above or a voluntary termination within the 30 day period
immediately after the expiration of the sixth month following a change in
control as described above.

 

Notwithstanding the foregoing, the Executive shall not be entitled to receive,
and the Company shall not pay, any amount under this Agreement that is
prohibited by Section 359.1 of the Federal Deposit Insurance Corporation Rules
and Regulations.

 

4.    Except as expressly amended hereby, the remaining terms and conditions of
the Agreement shall remain in full force and effect.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 as of the
date first above written.

 

GREATER BAY BANCORP

By:

 

/s/    David L. Kalkbrenner

--------------------------------------------------------------------------------

   

David L. Kalkbrenner

President and Chief Executive Officer

 

By:

 

/s/    Byron Scordelis

--------------------------------------------------------------------------------

   

Byron Scordelis

Senior Executive Vice President and

Chief Operating Officer

 

4